DETAILED ACTION
This communication is responsive to Applicant’s response filed April 6, 2021. Applicant’s amendments and remarks have been carefully considered.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically in claim 8, line 10, “the input signal indicates operation at a desired safety level”, and line 15, “the safety program achieves the desired safety level” are not found in the originally filed disclosure. Note for example in paragraph [0011] of the instant specification, wherein “the input signal indicates safe operation is desired in at least one section of the track” is described. There is no description of a required operation at a specific level of safety being indicated or set by the input signal, wherein the safety program is then set out to 
Claim(s) 1-6, 8-12 and 14-19 (8-11 as best can be treated) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2016/0355350).
Yamamoto discloses an independent cart system having features as recited in the instant claims, including track 100 with track segments 101 equipped with coil group 203, segment controllers 102, movers 105 having drive magnets 207, and safety controller 104; wherein, safety controller 104 has at least one input for receiving signals regarding transport methods for movers 105, is configured to execute a movement safety programs including generating transport profiles (e.g. defined by combination of  start positions, stop positions, start-position speed, and stop-position speeds - see para. [0063]) for movers 105 associated with corresponding track segments 101, and is configured to transmit output signals (i.e., transport instructions) to segment controllers 102, and wherein the segment controllers 102 is operative to achieve a function (e.g. controlling speeds and stops in accordance with the transport profiles) of movers 105. The above described signals and functions/operations of safety controller 104 and segment controllers 102 of Yamamoto are coordinated to control movements (such as speeds and stops) of movers 105 and are also readable as safety related factors as safety signals, safety functions/operations, and safety control components because they are used to control/influent safety factors, such as regulating proper speeds and stops in a high degree of reliability/accuracy in a high-speed and high-density transport environment (para. [0010]). Note that without such proper regulation of speeds and 
Regarding instant claims 2 and 15, track 100 of Yamamoto is considered to include a plurality of sections, each including at least one of track segments 105.
Regarding instant claims 3 and 16, the safety signals in the structure of Yamamoto are considered to be corresponding signals from movers 105 and process apparatuses 106 associated with corresponding track sections/segments 101. Such safety signals are to be received and processed by safety controller 104, 108, which is configured to issue and transmit a plurality of output signals (transporting instructions) to operate corresponding ones of the plurality of track sections/segments.
Regarding instant claims 4 and 17, see for example Para [0091] of Yamamoto, wherein the signals received from safety controller 104,108 corresponding to two different cycles of operations (S501-S517) are readable as being corresponding to first and second safety signals causing the safety controller to issue and transmit first and second output signals (transporting instructions) to respective segment controllers 102 for performing corresponding first and second safety functions, e.g., controlling speeds and stops of the movers. Regarding instant claims 9 and 10, the operations of the structure of Yamamoto including the above features are considered to require the steps 
Regarding instant claims 5 and 18, the transport instructions issued by safety controller 104, 108 of Yamamoto and transmitted to segment controllers 102 are readable as including first and second output signals to adjacent first and second track sections/segments. Regarding instant claim 11, the operation of the structure of Yamamoto including the above features is considered to require the step recited in instant method claim 11.
Regarding instant claims 6 and 19, consider for example Para [0043] of Yamamoto, wherein each segment controller 102 is also configured to execute a monitoring safety function, e.g. detecting carriage 105, such that transport controls basing on the transport instructions issued from safety controllers 104, 108 can be performed with respect to the detected carriage. Regarding instant claim 12, the operation of the structure of Yamamoto including above features is considered to require the step recited in instant method claim 12.
Claims 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2016/0355350).
Yamamoto is applied above.
Regarding instant claims 7 and 20, segment controllers 102 in the structure of Yamamoto are configured to control current amounts in respective track segments 101 for controlling speeds and stops of respective movers 105. Accordingly, it would have been obvious to one of ordinary skill in the art to configure the structure of Yamamoto to enable stopping a mover 105 of Yamamoto by simply disabling the current flow in the 
Responses to Applicant’s Arguments:
Regarding Applicant’s arguments that Yamamoto fails to disclose a safety controller, which denotes a particular level of functionality for a controller, and provides an application with a desired safety level, which ensures a desired operation will occur with a certain probability, and that Yamamoto fails to discloses a safety controller receiving a safety signal or executing a safety program to achieve a desired safety level, note that controller 104 of Yamamoto is also readable as a safety component because it is used to control/influent safety factors, such as regulating proper speeds and proper stops in a high degree of reliability/accuracy suitable for high-speed and high-density transport. Without such proper regulation of speeds and stops in a high-speed and high-density transport environment, operational safety would obviously be jeopardized. Therefore, proper speed and stop regulations are also critical elements of safety “to achieve a desired safety level.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617